Citation Nr: 1829009	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-31 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post laminectomy for degenerative disc disease L4-L5 with impingement of right L5 and left S1 nerve roots.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected lumbar spine disability.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required.


REMAND


The Veteran was last afforded a VA spine examination in July 2012.  Since then, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that a new VA examination should be provided addressing the Veteran's lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


The Veteran also underwent a VA mental disorders examination in July 2012.  The examiner determined that it was less likely than not that the Veteran's anxiety disorder was secondary to his service-connected degenerative disc disease of the lumbar spine; stating "According to 2/14/12 primary care note the veteran has experienced anxiety and panic attacks since his father died in 2001."  The Board finds that this opinion is not adequate for adjudication purposes as it does not provide a thorough rationale for its conclusion.  The examiner also did not address the issue of aggravation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate them with the claims file.  

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his lumbar spine disability and/or his claimed acquired psychiatric disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development requested above has been completed, schedule the Veteran for an examination to determine the current nature and severity of his low back disability.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all low back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the development in items 1 and 2, return the claims file, schedule the Veteran for an examination to determine the nature and etiology of his claimed acquired psychiatric disability.  The claims file should be reviewed by the examiner.

After reviewing the record, the examiner should identify all acquired psychiatric disabilities present during the appeal period, including but not necessarily limited to an anxiety disorder.  For each acquired psychiatric disability identified, the examiner must provide responses to the following:

a.) Is it at least as likely as not (50 percent or greater probability) that the identified psychiatric disability had its onset in service or is otherwise related to service?

b.) Is it at least as likely as not (50 percent or greater probability) that the identified psychiatric disability was caused by a service-connected disability, to include the Veteran's service-connected lumbar spine disability?

c.) Is it at least as likely as not (50 percent or greater probability) that the identified psychiatric disability was aggravated beyond its natural progression by a service-connected disability, to include the Veteran's service-connected lumbar spine disability?

The examiner should include in the report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the Veteran's claims in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



